Case: 17-10478     Document: 00515985375          Page: 1    Date Filed: 08/19/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 19, 2021
                                   No. 17-10478                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Latroy Leon Burris,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CR-163-1



                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES

   Before Wiener, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          This case is back before us because the U.S. Supreme Court granted
   Mr. Burris’s petition for certiorari, vacated our earlier decision, and



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 17-10478      Document: 00515985375           Page: 2   Date Filed: 08/19/2021




                                     No. 17-10478


   remanded the case for further consideration in light of Borden v. United
   States, 141 S. Ct. 1817 (2021).
          Mr. Burris pleaded guilty to a two-count federal indictment charging
   him with possessing a firearm after a felony conviction and possessing a
   substance containing heroin. Because Mr. Burris had three prior Texas
   convictions that the district court considered violent felonies under the
   Armed Career Criminal Act, it applied the Act’s three-strike enhancement,
   and its corresponding fifteen-year mandatory minimum, to the felon-in-
   possession count. See 18 U.S.C. § 924(e)(1), (2)(B). We initially affirmed.
          But one of Mr. Burris’s convictions was for simple robbery under
   Texas Penal Code § 29.02(a)(1). And Burton now makes it clear that simple
   robbery is not a violent felony for purposes of applying the ACCA’s
   mandatory fifteen-year minimum enhancement because it could be
   committed simply by recklessly causing another to suffer injury during a
   theft. 141 S. Ct. at 1825; United States v. Ybarra, No. 20-10520, 2021 WL
   3276471, at *1 (5th Cir. July 30, 2021).
          Accordingly, we GRANT appellant’s unopposed motion to vacate the
   decision of the district court, VACATE the decision, and REMAND for
   resentencing. All other motions are DENIED as moot.




                                          2